Citation Nr: 0822371	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  07-15 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for a right (major) shoulder disability.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel











INTRODUCTION

The veteran served on active duty from February 1984 to 
February 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.


FINDINGS OF FACT

1.  The veteran is right-handed dominant; therefore, his 
right shoulder is his major extremity.

2.  The preponderance of the medical evidence shows that the 
veteran has range of motion in his right shoulder to well 
above shoulder level; and no evidence was presented showing 
either dislocation of the clavicle or scapula or nonunion of 
the clavicle or scapula with loose movement; pain and fatigue 
are his primary complaints.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for a right shoulder disability have not been met.  
38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.20, 4.40, 4.45, 4.59, 4.69, 4.7, 4.71a, Diagnostic 
Codes (DCs) 5201, 5203 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004).  

Where, as here, when the claim was one for service 
connection, and it was then granted and an initial disability 
rating and effective date have been assigned, the veteran's 
service connection claim has been more than substantiated - 
it has been proven.  Section 5103(a) notice has served its 
purpose and is no longer required.  As section 5103(a) no 
longer applies to the veteran's appeal (e.g., his initial 
increased rating claim) the additional notification 
provisions for increased rating claims recently set forth by 
the Court are not applicable in the present case.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008).  Instead, the provisions of 38 U.S.C.A. §§ 5104, 7105 
and 38 C.F.R. § 3.103 are for application.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a May 2006 letter (which notified 
the veteran of the grant of service connection for residuals 
of a right shoulder injury with rotator cuff tear, the 
assignment of a 10 percent rating effective October 2005, and 
his appellate rights) and the April 2007 statement of the 
case (which set forth the criteria necessary for a higher 
disability evaluation, citations to applicable law, and the 
reasons and bases for the grant of a 10 percent rating).  
Thus, the Board finds that the applicable due process 
requirements have been met.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Furthermore, he has been accorded a pertinent VA 
examination.

Accordingly, the Board concludes that VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinsk, 1 Vet. App. 540, 546 (1991).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the veteran filed a claim for entitlement to 
service connection for a right shoulder disability which was 
received by the RO in October 2005.  The RO granted service 
connection in a May 2006 rating decision and assigned a 10 
percent disability rating, effective from October 2005.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As in all increased rating claims, consideration is given to 
staged ratings to reflect various levels of impairment as may 
be revealed by the record throughout the appeal period. 

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
with joint or periarticular pathology and unstable joints due 
to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion 
is considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks v Brown, 
8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
When a disability not specifically provided for in the rating 
schedule is presented, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Ratings of functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  38 C.F.R. § 4.69.  
Medical records indicate that the veteran is right-handed.  
Thus, the rating for the right shoulder is to be made on the 
basis of the right upper extremity being the major extremity.

The veteran's right shoulder disability is currently rated at 
10 percent under 38 C.F.R. § 4.71a DC 5203 for impairment of 
either the clavicle or scapula.  A 10 percent rating is 
assigned when there is either nonunion of the clavicle or 
scapula without loose movement, or malunion of the clavicle 
or scapula.  A 20 percent rating is assigned when there is 
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula with loose movement.

A rating in excess of 10 percent is also available for 
shoulder disabilities based on limitation of motion under 
38 C.F.R. § 4.71a, DC 5201.  Under this rating code, a 20 
percent rating is assigned when the range of motion of a 
shoulder is limited to shoulder level.  

Normal range of motion of the shoulder and arm joint is 180 
degrees of forward elevation (flexion) and abduction, and 90 
degrees of internal external rotation. 38 C.F.R. § 4.71, 
Plate I.  Limitation of motion at the shoulder level equates 
to 90 degrees of either flexion or abduction.  

While a December 1999 report of MRI testing of the right 
shoulder indicates that "past anterior shoulder 
dislocation" is not excluded, none of the medical evidence 
of record reflects or suggests recent dislocation or 
subluxation.  As such, the criteria for a higher rating under 
DC 5203 have not been met as neither dislocation nor nonunion 
of the clavicle or scapula of the right shoulder is shown.

As for a higher rating under DC 5201 due to limitation of 
motion of the arm to the shoulder level (i.e., to 90 
degrees), although the Board acknowledges a June 1996 
treatment report from the Little Rock Air Force Base Hospital 
which shows flexion and abduction of 90 degrees, the veteran 
has routinely demonstrated full or near full range of motion 
in his right shoulder.  Treatment reports from March and May 
1996 show flexion at 160 and 180 degrees and abduction at 150 
and 180 degrees respectively.  A May 1999 report indicates 
full range of motion.  Most recently, at a May 2006 VA joints 
examination, he could abduct the right shoulder to 170 
degrees, at which point he had pain but could go to 180 
degrees.  Forward elevation caused pain at 160 degrees, but 
he could go to 180 degrees.  External rotation was normal at 
90 degrees, and on internal rotation, he had pain at 70 
degrees but could then go to 80 degrees.  

In his notice of disagreement, which was received by the RO 
in November 2006, the veteran stated that while he did not 
disagree with the range of motions found at the May 2006 VA 
examination, these motions cannot be sustained for more than 
5 minutes.  He further asserted that he suffers pain when 
reaching behind his back.
The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
VA examination report indicates that with repetition, there 
is no additional loss in range of motion due to pain, 
fatigue, weakness, or incoordination.  As limitation of 
motion is not functionally limited to shoulder level, 
considering 38 C.F.R. §§ 4.40 and 4.45, the criteria for a 20 
percent rating under DC 5201 for a right shoulder disability 
have not been met.

The currently-assigned 10 percent disability rating accounts 
for the provisions of 38 C.F.R. § 4.59, as 10 percent is the 
minimum compensable disability rating provided for shoulder 
impairment.  As noted, pain on motion was indicated at the 
May 2006 VA examination, and the veteran has described pain 
and fatigue.  Thus, his shoulder impairment warrants at least 
a minimal compensable rating for the joint under 38 C.F.R. 
§ 4.59.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for any time during the current 
appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, the veteran's service-connected right shoulder 
disability has required no hospitalization and has not been 
shown to be of such severity as to cause marked interference 
with employment.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the veteran's service-
connected right shoulder disability for any time during the 
current appeal.

Upon consideration of the medical evidence of record 
reflecting the condition of the veteran's right shoulder 
throughout the appeal period, the currently-assigned 
10 percent disability rating is the highest rating available 
to compensate the veteran for his right shoulder pain.  While 
the Board acknowledges the difficulty of living with the 
impairment resulting from such a disability, we are 
constrained by the regulations governing the award of VA 
compensation and are bound by these guidelines.  The 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating and the appeal is denied.


ORDER

Entitlement to an initial increased disability rating for a 
right shoulder disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


